Case 2:19-bk-23823-VZ   Doc 167 Filed 01/15/20 Entered 01/15/20 08:54:41   Desc
                         Main Document     Page 1 of 5
Case 2:19-bk-23823-VZ   Doc 167 Filed 01/15/20 Entered 01/15/20 08:54:41   Desc
                         Main Document     Page 2 of 5
Case 2:19-bk-23823-VZ   Doc 167 Filed 01/15/20 Entered 01/15/20 08:54:41   Desc
                         Main Document     Page 3 of 5
Case 2:19-bk-23823-VZ   Doc 167 Filed 01/15/20 Entered 01/15/20 08:54:41   Desc
                         Main Document     Page 4 of 5
Case 2:19-bk-23823-VZ   Doc 167 Filed 01/15/20 Entered 01/15/20 08:54:41   Desc
                         Main Document     Page 5 of 5
